Exhibit 21.1 CHINA XD PLASTICS COMPANY LIMITED List of Subsidiaries Name Jurisdiction of Incorporation Favor Sea Limited British Virgin Islands Xinda Holding (HK) Company Limited Hong Kong Xinda Holding (HK) US Sub Inc New York, United States of America Xinda (HK) International Trading Company Limited Hong Kong Heilongjiang Xinda Enterprise Group Company Limited People’s Republic of China Harbin Xinda Macromolecule Material Company Limited People’s Republic of China Heilongjiang Xinda Enterprise Group Technology CenterCompany Limited People’s Republic of China Heilongjiang Xinda Enterprise Group Macromolecule Material Research Center Company Limited People’s Republic of China Sichuan Xinda Enterprise Group Company Limited People’s Republic of China Harbin Xinda Plastics New Materials Company Limited. People’s Republic of China Harbin Meiyuan Enterprise Management Service Company Limited People’s Republic of China Heilongjiang Xinda Software Development Company Limited People’s Republic of China Harbin Xinda Plastics Material Research Center Company Limited People’s Republic of China Sichuan Xinda Group Meiyuan Enterprise Management Service Company Limited People’s Republic of China Sichuan Xinda Group Software Development Company Limited People’s Republic of China Sichuan Xinda Group Sales Company Limited People’s Republic of China
